Citation Nr: 0840671	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  08-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and F.V.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from June 1965 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision of December 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The Board notes that while the RO decision of December 2006 
denied entitlement to payment of VA benefits, the RO found 
that the veteran was entitled to health care benefits under 
Chapter 17, Title 38 U.S.C. and 38 C.F.R. § 3.360(a) for 
service connection for post-traumatic stress disorder (PTSD).

A Video Conference hearing in front if the undersigned Acting 
Veterans Law Judge was held in November 2008.  A transcript 
of the hearing has been associated with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. §  5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

After a careful review of the evidence of record the Board 
finds that a medical opinion is required in the present case.  

In an administrative decision of December 2006, the RO denied 
entitlement to VA benefits on the basis that the veteran's 
character of discharge barred entitlement to the benefits 
sought.  Upon being discharged from service in June 1968 the 
veteran was given an "Undesirable" discharge.  In June 1977 
the veteran's discharge was upgraded to "Under Honorable 
Condition" under the Department of Defense (DOD) Special 
Discharge Review Program April 4, 1977.  However, the 
appellant's discharge was again reviewed, as required by 
Public Law 95- 126, in July 1978.  The appellant was advised 
that while he would not qualify for upgrading under the new, 
uniform, standards for discharge review, the character of 
discharge awarded under the DOD-Special Discharge Review 
Program had not been changed.  He was informed that under the 
new law, the conditions of his discharge may render him 
ineligible for VA benefits effective April 8, 1978.

The veteran argues that his misconduct in service, including 
repeated unauthorized absences and a failure to go to the 
appointed place of duty, were not willful misconduct as they 
were the result of early manifestations of his PTSD.  In 
support of his argument, he introduced three letters from his 
treating counselors and physician.  In an October 2008 letter 
the veteran's VA Social Worker, B.B., stated that "[i]t 
became apparent in [the veteran's] military career that he 
began experiencing symptoms of PTSD soon after his tour on 
the USS Princeton.  His record shows that he began going 
AWOL, returning on his own accord. . . PTSD symptoms caused 
him to act in a manner that was not befitting a military 
person but his case should be treated as one of a person who 
had mental difficulties with his trauma."  

In an October 2008 letter, his private therapist, A.E.T., 
stated '[i]t has been clearly documented by both civilian and 
military psychologists that [the veteran's] disorder 
originated after Operation Hastings in 1966 and he exhibited 
severe PTSD symptoms at that time."  Finally, an October 
2008 letter from the veteran's VA physician, Dr. R.K.S., 
states that "the conduct which cause [the veteran] to be 
given an undesirable discharge was almost certainly due to 
the effects of the trauma he had undergone as a result of his 
experiences during Operation Hastings."

In considering the above opinions, the veteran's service 
treatment records have been reviewed.  Such records show that 
in June 1967 the veteran underwent a psychiatric evaluation 
after having been on Unauthorized Absence (UA).  Records show 
that the veteran had been in service for 2 years; had left 
school in 10th grade because he got sick of school; and, he 
strongly wished to get out of the Navy , especially because 
he impregnated his girlfriend whom he wanted to marry and 
could not afford to on Navy pay.  He was found to have no 
psychotic or organic indicators; no evidence of anxiety or 
depression; and speech was coherent.  The impression was 
immature personality with passive-aggressive features.  It 
was recommended that he be administratively discharged.  
Other records dated that same month show that he was 
suspected of having a psychiatric problem and had been found 
to have a situational problem.

Records of August 1967 show that the veteran was depressed 
and admitted to taking acid twice before.  He complained he 
could not sleep.  He claimed he would walk off his ship and 
would keep on walking.  He was diagnosed with possible 
inadequate personality.  

Records of November 1967 show that the veteran complained of 
an uncontrollable impulse to go UA to his home that he can't 
help but honor; that he gets fed up with the Navy and he 
leaves; and that he doesn't want to be that way, but can't 
help it.  It was noted that a review of his past history 
revealed he had always been impulsive and stubborn; that he 
creates situations hat justify his impulsiveness; and that 
the interview and MMPI tests showed that while he presented 
himself helpless and without control, he had the mental 
apparatus and ego available to him to control his behavior.  
Therefore, it was found that he had a marked manipulative 
cast to his demands and inherent psychological strengths are 
minimized and concealed.  It was recommended that he be held 
to completing his tour of duty and made responsible for his 
own acts.  

Records of May 1968 show that the veteran had been 
recommended for an administrative discharge and was seen for 
a psychiatric evaluation.  The prior diagnosis of immature 
personality with passive aggressive features was noted.  It 
was noted that the veteran had been to three special court 
martials due to UA's ranging from one week to two months and 
that he had failed to make an adequate adjustment to military 
life.  The physician noted that this pattern was consistent 
with his life prior to enlistment; he left home at age 16 
because he could not live with his mother; and, he was 
requested to leave middle school in the middle of tenth grade 
because of increasing disciplinary problems and because of 
truancy from school, especially during fishing season.  There 
was no evidence of neurosis, psychosis, or organic brain 
disease.  Affect and thought process were intact.  It was 
noted he admitted to using LSD during one of his periods of 
UA about a year before, but denied using any more since then.  
The impression was emotional immaturity reaction.  The drug 
use was thought to be secondary to the diagnosis and no 
further action was recommended regarding the drug use.  
Administrative separation was recommended.  

After reviewing the foregoing. the Board finds that a medical 
opinion is required.  While the veteran has submitted letters 
from his treating physician, social worker and therapist 
which state that he may have been experiencing PTSD symptoms 
at the time of his UA's in service, none of the letters state 
that the service personnel records had been considered when 
the opinions were rendered, and there is no evidence that any 
of them considered the diagnoses rendered in service or the 
pre-service behavioral problems noted in the service medical 
records.  In light of this, the Board finds that an opinion 
which takes into consideration all pertinent facts of record 
is needed.  

Furthermore, the Board notes that at the Video Conference 
hearing of November 2008 the veteran stated he had been 
awarded Social Security disability due to his PTSD.  The 
Board notes that records form the Social Security 
Administration have not been requested and associated with 
the claim file.  Accordingly, an attempt should be made to 
obtain such records.  38 C.F.R. § 3.159(c)(2).  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the SSA and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.  Any negative search must be 
documented in the claims folder and 
communicated to the veteran. 

2.  After the above development has 
been completed, obtain a VA psychiatric 
opinion as to whether the 
manifestations in service, including 
the repeated UA's, were manifestations 
of the veteran's PTSD.  The claims file 
must be made available to the examiner.  
The examiner shall specifically state 
whether it is more likely than not, as 
likely as not, or less likely than not, 
that the veteran's repeated UA's and 
misconduct in service were early 
manifestations of his currently 
diagnosed PTSD, or whether such an 
etiology is unlikely.  The examiner 
should specifically consider the 
October 2008 letters submitted by the 
veteran and the service medical record 
findings to include the documented pre-
service behavioral problems.  

3.  Upon completion of the above, 
readjudicate the claims.  Consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be provided 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



